

115 HR 222 IH: To amend the National Marine Sanctuaries Act to prescribe an additional requirement for the designation of marine sanctuaries off the coast of Alaska, and for other purposes.
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 222IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the National Marine Sanctuaries Act to prescribe an additional requirement for the
			 designation of marine sanctuaries off the coast of Alaska, and for other
			 purposes.
	
 1.Limitation on authority to designate marine sanctuariesSection 303 of the National Marine Sanctuaries Act (16 U.S.C. 1433) is amended— (1)in subsection (a), by striking The Secretary may and inserting Subject to subsection (c), the Secretary may; and
 (2)by adding at the end the following:  (c)LimitationThe Secretary may not designate as a national marine sanctuary any area of the marine environment off the coast of Alaska seaward of the high tide line unless an Act of Congress—
 (1)requires the Secretary to make such a designation; and (2)prescribes the boundaries of the area to be given such designation by the Secretary..
			